Name: Commission Regulation (EEC) No 246/87 of 27 January 1987 on emergency measures for the free distribution of milk and certain milk products to the most deprived persons
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  cooperation policy
 Date Published: nan

 28 . 1 . 87 Official Journal of the European Communities No L 25/27 COMMISSION REGULATION (EEC) No 246/87 of 27 January 1987 on emergency measures for the free distribution of milk and certain milk products to the most deprived persons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last ^mended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Article 26 (4) thereof, Whereas Council Regulation (EEC) No 1842/83 of 30 June 1983 laying down general rules for the supply of milk and certain milk products to school children (3) has been amended by Regulation (EEC) No 232/87 (4) in order to permit free distribution of milk and of other milk products to the most deprived persons through the agency of charitable organizations ; whereas rules of appli ­ cation should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opnion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . Member States shall ensure that the products listest by category at point ( 1 ) of the Annex to this Regulation are made available, for free distribution to the most deprived persons, to charitable organizations recognized as such that are located in their territories. Member States may also make available to these organza ­ tions for the same purpose the products listed by category at point (2) of the said Annex. 2. The products specified in paragraph 1 shall have been produced and purchased in the Community. Article 2 Member States shall determine the procedures required for implementation of the provisions of Article 1 , in parti ­ cular :  procedures for reimbursement, of or the granting of advances to the charitable organizations,  the necessary control procedures. Article 3 Member States shall notify the Commission every week of the quantities covered by application of this Regulation during the previous week. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 146, 28 . 6. 1968 , p. 13 . (2) See page 3 of this Official Journal. 0 OJ No L 183, 7. 7. 1983, p. 1 . (4) See page 4 of this Official Journal. No L 25/28 28 . 1 . 87Official Journal of the European Communities ANNEX Products qualifying for Community aid referred to in Article 2 (1) of Regulation (EEC) No 1842/83 1 .  Category I Whole milk, pasteurized or UHT treated.  Category II Semi-skimmed milk, pasteurized or UHT treated, 2.  Category III Full milk yoghurt falling under Common Customs Tariff heading 04.01 , buttermilk.  Category IV Cheese .  Category V Butter and concentrated butter.